Order entered March 19, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01401-CR

                              ELIZABETH CLEMONS, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F10-73435-Y

                                             ORDER
       The Court GRANTS court reporter Sharon Hazlewood’s March 17, 2013 motion for

extension of time to file the reporter’s record.

       We ORDER Ms. Hazlewood to file the reporter’s record on or before March 25, 2013.


                                                        /s/   DAVID EVANS
                                                              JUSTICE